Mr. Justice Waterman delivered the opinion of the Court. The hill of exceptions in this case is so defective that we are unable to say what the entire proceedings upon the trial of the cause were, and consequently can not determine whether any of the errors alleged to have been committed during said trial are well assigned. The bill of exceptions shows that one Gr. F. Lampey, being called as a witness by the plaintiff, was sworn, and “ testified as follows: ” “ Direct examination conducted by Mr. Whittlesey.” Here follows a chattel mortgage, after which is the question, “ What is your name % A. G. F. Lampey.” Further along is the following: “The chattel mortgage identified by the witness was offered in evidence by counsel for plaintiff, admitted, marked plaintiff’s exhibit A, and is as follows (here insert chattel mortgage),” but no chattel mortgage is there inserted. What follows the direction “here insert chattel mortgage,” is, “ counsel for plaintiff then and there offered in evidence,” here is inserted a judgment note; following it are these words: “ Acknowledgment on the back of the mortgage admitted, marked plaintiff’s exhibit B, and is as follows : (Here insert acknowledgment.)” “ And also the entry of the indorsement of the recorder admitted, marked plaintiff’s exhibit 0, and is as follows: (Here insert indorsement.)” “And also the note identified by the witness, admitted, marked plaintiff’s exhibit D, and is as follows: (Here insert note.)” Q. “ Mr. Lampey, you may examine this other chattel mortgage and this note. The Court: Another one % Mr. Whittlesey: Yes, sir.” The foregoing illustrates the way in which, as to numerous exhibits, the bill of exceptions is made up. . • A bill of exceptions is a pleading, taken most strongly against him who offers it; inferences favorable to such party are not to be drawn from it; uncertainties in it are resolved against him. Roy v. Galloway, Post; Page v. Northwestern Brewing Co., 54 Ill. App. 146; Spangenberg v. Charles, 44 Ill. App. 526. The judgment of the Circuit Court is affirmed.